Title: From George Washington to Philip Van Cortlandt, 3 July 1782
From: Washington, George
To: Van Cortlandt, Philip


                  
                     Sir
                     Head Quarters Newburgh July 3d 1782
                  
                  I have been favored with your Letter of the 27th ulto.
                  The late Resolution of Congress deranging those Lieuts. from each Regt I have not received officially, & therefore do not think myself at Liberty to put it in execution; the Regts will remain as they are at present, till further information is received from the Secrety at War.
                  On your application the Q. Master will deliver Tents for Regts which may be encamped on any convenient place near your present position—I am Sir your Most Humble Servt.
                  
               